Citation Nr: 1631295	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-47 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for loss of the interphalangeal joint between the middle and distal left index finger. 


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in September 2011; however, he failed to appear for the hearing and has not shown good caused for his failure to appear.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

This matter was previously before the Board in May 2014, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected loss of interphalangeal joint between the middle and distal left index finger has been manifested by ankylosis of the distal interphalangeal (DIP) joint and cutaneous nerve damage, resulting in pain, numbness, tingling, and decreased sensation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for ankylosis caused by the Veteran's service-connected loss of interphalangeal joint between the middle and distal left index finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2015). 

2.  The criteria for a separate 10 percent rating for cutaneous nerve damage on the left index finger have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The RO's July 2009 letter to the Veteran contained the required notice.  

In addition, the Board finds that the duty to assist has been satisfied.  The RO obtained the Veteran's service treatment records, VA treatment records, and VA examination reports. 

The Board also notes that action requested in the prior remand has been undertaken.  In June 2014, the Veteran underwent another VA examination, which included information relevant to rating the Veteran's left index finger disability as an amputation and for scars.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v.   West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In a November 1985 rating decision, service connection was granted for loss of the interphalangeal joint between the middle and distal left index finger (hereinafter referred to the Veteran's left index finger disability), and a 10 rating was assigned, effective August 5, 1985.  In June 2009, the Veteran filed a claim for an increased rating for his service-connected left index finger disability, which was denied in a September 2009 rating decision.  Thereafter, the Veteran perfected an appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Rating Schedule also distinguishes between the major/dominant hand and the minor/non-dominant hand for rating purposes. 38 C.F.R. § 4.69 (2015).  In this case, the record shows that the Veteran is right handed.  As such, his left index finger disability will be evaluated as a disability affecting the minor hand.  

Additionally, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The record shows that the Veteran has reported symptoms of left index finger pain and tenderness, which is worse during cold weather and sometimes radiates to his lower arm and elbow.  He also described symptoms of cramping and "popping out of joint."  He stated that he is afraid he may lose his job as a mail carrier because he cannot sort mail without finger and hand pain.  

A July 2009 VA examination report reflects that the Veteran was involved in an in-service motorcycle accident, resulting in surgery and a foreshortened left index finger.  He reported feeling a short, sharp pain if he bumped the tip of his left index finger and achiness, especially during the winter, at which time he must wear a special glove to prevent the finger from turning blue and feeling very cold.  The Veteran stated that he worked as a mail carrier since 1988 and did not feel that his left index finger bothered him much, except when carrying a heavy load of mail weighing at least five pounds on his left arm.  He reported occasionally dropping mail and feeling a pulling sensation from the palm of the left hand to the left elbow and pain in the middle and dorsum areas of the left hand when carrying a thick bundle of mail.  The Veteran reported that his finger symptoms occurred about three times a week, especially on weekends, when there was more mail to handle.  It was noted that the Veteran was able to do chores, care for himself, and perform activities of daily living.  A physical examination of the left index finger revealed no redness, swelling, direct tenderness, or discharge; however, there was numbness, sensitivity, and decreased sharp and filament sensation about an inch from both sides of the tip of the left index finger.  Interossei muscles of the fingers were intact; the Veteran was able to make a normal fist; there was no limitation in opposition; and grip strength was normal.  The Veteran had no difficulty grasping objects, pushing, pulling, twisting, touching, or probing with left hand.  Range of motion testing of left index finger revealed ankylosis at the DIP joint.  Range of motion of the wrists revealed left and right dorsiflexion to 80 degrees and palmar flexion to 80 degrees on left and 85 on right.  Elbow extension was to zero degrees, and flexion was to 180 degrees.  A Phalen's sign was negative.  The diagnoses were status-post injury of the DIP joint of the left index finger with ankylosis produced by surgery with continuing aggravation with minor trauma and aggravated by weather, and additional disability due to the effect of a shortened left index finger.  It was noted that the Veteran was right hand dominant.  

During a May 2013 VA examination, the Veteran reported having little functional use of the left index finger since the in-service motorcycle accident.  He reported mild partial numbness to the side of the finger.  In cold conditions, the Veteran reported that his finger throbbed, ached, became mildly swollen, and turned purple.   He also reported pain with pressure, bumping the finger against an object, prolonged use, and holding or carrying objects.  He denied any pain at rest.  The Veteran was able to bend the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints.  He described his left finger disability as mostly cumbersome, noting that the left index finger got in the way when working or doing chores.  A physical examination revealed no tenderness or pain to palpation.  There was ankylosis of the left index finger with a one-inch or greater gap between the left index fingertip and the proximal transverse crease of the palm.  The examiner indicated that the left index finger ankylosis resulted in mild interference with overall function of the hand, including less movement than normal, weakened movement, incoordination, deformity, swelling, and excess fatigability.  The Veteran was able to oppose the left thumb without a gap between thumb pad and fingers.  There was no objective evidence of painful motion.  Left hand grip strength was a five, out of five.  The examiner also observed scars which were not painful, unstable, or greater than 6 square inches.  X-rays of the left index finger and hand revealed arthrodesis of the middle and distal phalanx of the left second finger with foreshortening.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally sell served by an amputation with prosthesis.  The diagnosis was residuals of a partial amputation of the left distal index finger.  The examiner indicated that the Veteran's left index finger disability affected his ability to work in that he reported mild difficulty sorting mail and holding, carrying, and lifting objects.  Because the Veteran reported working for the Post Office full time, the examiner indicated that "obviously the finger does not prevent employment."  The examiner also noted chores and recreational activities were mildly affected, but the Veteran was able to perform all necessary activities.  

During a June 2014 VA examination, the Veteran reported the same symptoms as he did during the May 2013 examination, but also noted left index finger pain at rest and episodic symptoms of numbness and "popping," which required "cracking the knuckle back into place" at the PIP joint.  He denied using any assistive devices.  X-rays revealed amputation and arthrodesis of the middle and distal phalanx of the left second finger and angulation of the distal phalanx of the left second finger.  A physical examination revealed sensitivity with palpation and numbness.  The examiner noted that the amputation occurred at the DIP joint, and fusion was obtained between the middle phalange and the distal phalange through the DIP joint, without metacarpal resection.  There were also five scars noted on the left index finger, measuring between one and three centimeters, none of which were painful or unstable.  The diagnoses were residuals of a crush injury and partial amputation of the left distal index finger; fusion of the left index finger at the DIP joint, status post-surgical repair; cutaneous nerve damage to the left index finger; and scars.  The examiner indicated that the cutaneous nerve damage to the tip of the left index finger caused the symptoms of numbness and tingling.  Range of motion testing revealed ankylosis of the left DIP joint, but there were no problems with the MCP joint.  There was no additional limitation after three repetitions, but there was fatigue and weakness with MCP range of motion.  There was also a gap of one inch or more between the left index finger and the proximal transverse crease of the palm, but no objective evidence of painful motion.  Hand grip strength was a five, out of five.  The examiner indicated that the Veteran's left finger disability resulted in functional loss in the form of less movement, weakened movement, excess fatigability, incoordination, swelling, and deformity.  The examiner also indicated that the ankylosis of the left index finger at the DIP joint caused some difficulty with gripping due to its effect on the form and function of the Veteran's grip, but it did not affect strength.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner indicated that the Veteran's left index finger disability affected his ability to work in that he reported some difficulty sorting mail, holding, carrying, and lifting; however, it did not prevent the Veteran from continuing to work full time for the Post Office.  The examiner indicated that chores and recreational activities were mildly affected, but the Veteran was able to perform all necessary activities.  Additionally, the examiner indicated that the Veteran may benefit from a total amputation at the DIP joint, as his pain might not be as evident if he did not have the abnormal bone and nerve condition from the attachment.

The Veteran's service-connected left index finger disability has been assigned a 10 percent rating pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5225.  Pursuant to Diagnostic Code 5225, a 10 percent disability rating is warranted for favorable or unfavorable ankylosis of either the major or minor index finger.  Ten percent is the maximum rating available under this diagnostic code.  

As the Veteran is in receipt of the maximum scheduler rating for ankylosis of finger, a rating in excess of 10 percent is not warranted under Diagnostic Code 5225.  The Board has considered whether a higher rating is warranted under an alternate diagnostic relating to range of motion.  However, 10 percent is also the maximum schedular rating available under Diagnostic Code 5229, which relates to limitation of motion of the index finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2015).  Moreover, assigning separate ratings for ankylosis and limitation of motion would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2015) (evaluating the same disability under various diagnoses, which is known as "pyramiding," is to be avoided).

In making this determination, the Board has also considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent rating for ankylosis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also Deluca v. Brown, 8 Vet. App. 202-06 (1995).   However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the Veteran's left index finger disability has been assigned the maximum rating under Diagnostic Code 5225, an increased rating based on functional loss is not available.  

The Board has considered assigning a rating pursuant to Diagnostic Code 5153 for amputation of the index finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5153.  A note to that section of the Rating Schedule indicates that the single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.   38 C.F.R. § 4.71a, Note to AMPUTATIONS: UPPER EXTREMITY.  As such, a separate rating cannot be assigned for both ankylosis of the finger and amputation of part of the finger.  As explained below, a rating higher than 10 percent is not warranted based on the diagnostic criteria for amputation of the index finger.  

Under Diagnostic Code 5153, a 10 percent rating is warranted for amputation of the minor index finger through the middle phalanx or at the distal joint; and a 20 percent rating is warranted for amputation of the minor index finger with metacarpal resection, or without metacarpal resection at the PIP joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5153.  Twenty percent is the maximum scheduler rating available for amputation of a minor hand index finger.

The record shows that the Veteran underwent a partial amputation of the left index finger at the distal joint.  The amputation was distal to the PIP joint and there was no metacarpal resection.  As such, a rating in excess of 10 percent would not be warranted for amputation of the left index finger through the middle phalanx or at the distal joint.  See Id.

The Board notes that the Veteran also has five scars on the left index finger.  However, examination revealed that the scars are not painful, unstable, or of the requisite size to warrant separate compensable evaluations.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2015).  As explained above, the functional problems of the index finger are already separately rated.  Further discussion of any functional limitation caused by the scars is therefore unnecessary as the Veteran is already being compensated for functional limitation.  See C.F.R. §§ 4.14, 4.118, Diagnostic Code 7805 (2015).

The record shows that the Veteran also has cutaneous nerve damage resulting from his service-connected left index finger disability.  Cutaneous nerve damage is not included in the Rating Schedule.  Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board finds that the Veteran's cutaneous nerve damage is most appropriately evaluated under Diagnostic Code 8515, relating to paralysis of the median nerve.

Pursuant to Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve of the minor extremity; a 20 percent rating is warranted for moderate incomplete paralysis of the median nerve of the minor extremity; a 40 percent rating is warranted for severe incomplete paralysis of the median nerve of the minor extremity; and a maximum 60 percent rating is warranted for complete paralysis of the minor extremity; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The introductory paragraph to the Diseases of the Peripheral Nerves section of the Rating Schedule provides, in relevant part, that "the term 'incomplete paralysis,' with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."  38 C.F.R. § 4.124a.

A review of the record reveals that the Veteran's cutaneous nerve damage resulted in symptoms of pain, numbness, tingling, sensitivity, and lack of sharp and filament sensation at the tip of the left index finger, resulting in mild difficulty with chores, recreational activities, sorting mail, and holding, lifting, and carrying objects.  Based on the foregoing, the Board finds that a separate ten percent disability rating is warranted for mild incomplete paralysis of the median nerve.  The Board finds that the record does not reflect moderate or severe incomplete paralysis or complete paralysis of the median nerve because the sensory problems caused by the cutaneous nerve damage did not affect left hand grip strength and did not prevent the Veteran from performing any necessary activities.  The effect of the nerve damage is described as mild and wholly sensory.  As such a rating in excess of 10 percent for cutaneous nerve damage of the left index finger is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The Board has considered whether the Veteran's left index finger disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established scheduler criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  

In this case, the evidence shows that the Veteran's service-connected left index finger disability has been manifested by ankylosis of the DIP joint and cutaneous nerve damage, resulting in pain, numbness, tingling, and decreased sensation.  The Board finds that the assigned scheduler ratings specifically contemplate all of the Veteran's symptoms and level of severity, and therefore, referral for extraschedular consideration is not warranted.  See 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5225, 4.124a, Diagnostic Code 8515; Thun, 22 Vet. App. 111.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Finally, the Board notes that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran reported being afraid that he may lose his job, the record shows that throughout the period on appeal, he has continued to work full-time as a mail carrier.  Accordingly, the Board finds that a claim of entitlement to TDIU has not been raised by the record as part of the Veteran's increased rating claim for a left index finger disability.  









      (CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 10 percent for ankylosis of the left index finger is denied.

A separate 10 percent rating for cutaneous nerve damage on the left index finger is granted. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


